Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to Applicants’ communications filed on 11-9-2020 regarding a pre-appeal brief request for review. Claims 1-9 and 15-20 are pending. No amendments were filed with the request. 
Allowable Subject Matter
Claims  1-9 and 15-20 are allowed.  

A rejection under 35 USC § 103 that was pending in the previous rejection, is withdrawn because the examiner finds that the prior art of record, either individually or in combination, did not teach each and every element of the claims.  Accordingly, the rejection under 35 USC 103 is withdrawn via this action. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claimed Subject Matter:
The instant application is directed towards a method for acoustic based pre-staged transaction processing.  
The application entails use of an audio-clip by a user, the audio clip consisting of an audible and an inaudible portion that are combined into a transferable audio file that when played identifies the pre-staged transaction for execution. The audible part is used to initiate the transmission reception as well as for validation purposes of the transaction. The inaudible part is decoded to 
Examiner’s statement of reasons for allowance:
Prior Art Allowance:
The following limitations of claims 1 and 15 are not taught by the previously cited prior art: 

encoding the transaction details into an inaudible audio clip.
The prior art reference of record that is most closely related to the claim limitation recited above is by Bergel et.al (US 2012/0084131 A1), hereinafter Bergel, that teaches: “Chirp comprises a protocol and set of applications that support peer to peer and online sharing using audio encoding” (paragraph [0254]), in addition to “in an alternative embodiment, the audio is inaudible” (paragraph 0255]). Bergel’s inaudible shortcodes encode URL’s that are essentially indirect addresses to application data.
Bergel however does not specifically teach shortcodes encoding transaction details as specified in the claim of the invention.
Therefore, the Examiner believes claims recite patentable subject matter and are allowed under 35 USC § 103

Conclusion
Prior art made of record that is considered pertinent to applicants’ disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pierre Maccagno whose telephone number is 571-270-5408. The examiner can normally be reached on Monday through Friday, 7:30 AM to 3:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3696                                                                                                                                                                                                        


/Robert R Niquette/
Primary Examiner, Art Unit 3696